                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :
                                          :
                                          :
                     v.                   :   CRIMINAL NO. 18-CR-0078
                                          :
EMORY EDWARD REED, III                    :

                                          ORDER

       AND NOW, this 29th day of June, 2021, after a review of the defendant’s motions and

the responses thereto, it is hereby ORDERED that defendant’s Habeus Corpus Petition and

Motion for Compassionate Release are DENIED for the reasons set forth in the accompanying

Memorandum Opinion.




                                                 BY THE COURT:


                                                 /s/ Jeffrey L. Schmehl
                                                 Jeffrey L. Schmehl, J.
